Filed 6/30/04 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2004 ND 124







State of North Dakota, 		Plaintiff and Appellee



v.



Tracy Reimche, 		Defendant and Appellant







Nos. 20040002 & 20040003







Appeal from the District Court of McHenry County, Northeast Judicial District, the Honorable John C. McClintock, Jr., Judge.



AFFIRMED.



Per Curiam.



William Robert Hartl, P.O. Box 319, Rugby, N.D. 58368-0319, for defendant and appellant.



Robin Lynn Thompson Gordon, State’s Attorney, 222 N. Main, P.O. Box 52, Drake, N.D. 58736-0052, for plaintiff and appellee.

State v. Reimche

Nos. 20040002 & 20040003



Per Curiam.

[¶1]	
Tracy Reimche appeals all criminal judgments entered after he pled guilty to two counts of aggravated assault in violation of N.D.C.C. § 12.1-17-02.  

[¶2]	Reimche argues the State did not strictly comply with N.D.C.C. § 12.1-32-09 when it notified him that it had reason to believe he was a dangerous special offender.  He argues that failure creates a jurisdictional defect with constitutional bases.  Reimche did not raise this issue to the trial court.  Reimche also argues the trial court clearly erred when it found he is a dangerous special offender because the knife used in the crime was not introduced into evidence or seen by the judge. 

[¶3]	
We summarily affirm all criminal judgments entered after Reimche pled guilty to two 
counts of aggravated assault in violation of N.D.C.C. § 12.1-17-02 
under N.D.R.App.P. 35.1(a)(2). 

[¶4]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

William A. Neumann

Dale V. Sandstrom

Carol Ronning Kapsner